Citation Nr: 0625313	
Decision Date: 08/17/06    Archive Date: 08/24/06

DOCKET NO.  02-15 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to the grant of entitlement to a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities with an effective date earlier 
than August 13, 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to June 
1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which found that the award of a total 
schedular rating for PTSD, effective from August 13, 2001, 
rendered moot a claim for TDIU filed after that date. 

The veteran's representative has couched the appeal in terms 
of CUE vis-à-vis the November 2001 rating.  See Notice of 
Disagreement received in November 2001 and Informal Hearing 
Presentation dated in July 2006.  The SOC issued in January 
2002 is limited to addressing whether the November 2001 
rating was the product of CUE.  However, the Board observes 
that CUE motions are to be directed against previously 
finalized decisions.  The subject rating action is not final 
in this case, because it is on appeal before the Board.  
Accordingly, the Board construes the claim as a claim for the 
award of TDIU with an effective date earlier than August 13, 
2001, and the issue on appeal has been restyled as set forth 
on the first page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record appears to reflect that the first time that TDIU 
benefits were addressed by the RO was in the context of a 
September 2001 rating, at which time the RO determined that 
the TDIU claim derived from a claim for unemployability filed 
on August 28, 2001.  Inasmuch as a 100 percent schedular 
rating for post traumatic stress disorder (PTSD) was awarded 
effective from August 13, 2001, the RO correctly found that 
the 100 percent schedular rating rendered a claim for a TDIU 
moot from that date forward.  See Norris v. West, 12 Vet. 
App. 413, 420-421 (1999).  

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c) (2005).  The term "finally adjudicated claim" 
means an application, formal or informal, which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is earlier.  38 C.F.R. 
§ 3.160(d) (2005); see also, 38 C.F.R. §§ 20.1103, 20.1104 
(2005).

In this case, the claims file reflects that an express TDIU 
claim was filed prior to August 2003 and remained 
unadjudicated.  Correspondence received into the claims file 
on March 24, 1995 from the veteran's representative requests 
consideration for "individual unemployability benefits", 
inter alia, in a letter dated March 22, 1995.  Such a claim 
constitutes an unadjudicated and pending claim filed prior to 
that August 2003 recognized by the RO and, arguably, could 
serve as the basis for the assignment of an effective date 
earlier than August 2003 in this case.  

In Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) the 
United States Court of Appeals for Veterans Claims (the 
Court) held that "there is nothing in the text or the 
legislative history of VCAA to indicate that VA's duties to 
assist and notify are now, for the first time, applicable to 
CUE motions."  In concluding that the VCAA is not applicable 
to allegations of CUE, the Court's opinion explained that 
even though the VCAA is a reason to remand "many, many 
claims, . . . it is not an excuse to remand all claims."

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in other cases.  However, the Court further 
indicated that CUE claims are not conventional appeals, but 
rather are requests for revision of previous final decisions.  
A claim of CUE is not by itself a claim for benefits.  Thus, 
CUE is fundamentally different from any other kind of action 
in the VA adjudicative process.  A litigant alleging CUE is 
not pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant", as defined 
by 38 U.S.C.A. § 5100, cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  See also 38 
C.F.R. § 20.1411(c) and (d) (2005).  

The Board observes VCAA notice was not provided to the 
veteran and his representative, which is as it should be if 
the claim were validly for CUE.  See Livesay.  However, 
inasmuch as the current appeal is not properly considered as 
a collateral attack of a final decision but rather a direct 
appeal concerning the assignment of an effective date, the 
VCAA and duty to assist are applicable.  In this case, such 
notice is required and the duty to assist needs to be 
fulfilled. 

The controlling regulation in this case is 38 C.F.R. § 3.400 
(2005), which states that, unless otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

The Board additionally observes that correspondence from the 
Vet Center dated in August 2001 reports PTSD treatment of the 
veteran since 1988, suggesting that additional treatment 
records are available, which could have a bearing on the date 
entitlement arose and the assignment of an effective date in 
this case.  The United States Court of Appeals for Veterans 
Claims (hereinafter, "Court") has held that fulfillment of 
the VA's duty to assist includes the procurement and 
consideration of any clinical data of which the VA has notice 
even when the appellant does not specifically request that 
such records be procured.  Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO must with all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002).  See 
also 38 C.F.R. § 3.159 (2003).  In 
particular, the RO should ensure 
compliance with VA 's notice obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) and any other 
pertinent precedent.

The RO should also send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  

2.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  The veteran's treatment records from 
the Vet Center in Manchester, New 
Hampshire for the period from November 
1988 to the present should be obtained and 
associated with his claims folder in order 
to give the veteran every consideration 
with respect to the present appeal and to 
ensure that the VA has met its duty to 
assist the veteran in developing the facts 
pertinent to the claim.  If the search for 
such records have negative results, 
documentation to that effect from each of 
such contacted entities should be placed 
in the claim file.

4.  Thereafter, the claims folder should 
be reviewed to ensure that all of the 
foregoing development has been completed.  
After undertaking any development deemed 
appropriate in addition to that outlined 
above, the claim should be readjudicated.  
The review should include consideration of 
the provisions of 38 C.F.R. § 3.400. 

If the benefits sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case with regard to the 
additional development and the reasons for 
the decision rendered.  They should be 
afforded the requisite opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if in order.  No action is 
required of the veteran until he receives 
further notice.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



